SO ORDERED.

SIGNED this 30th day of October, 2018.




____________________________________________________________________________
         Designated for online use, but not for print publication
           IN THE UNITED STATES BANKRUPTCY COURT
                   FOR THE DISTRICT OF KANSAS



In Re:

Walter Frank Rudolph and                         Case No. 18-40423
Pansy Joan Rudolph,                              Chapter 12

                       Debtors.


 Memorandum Opinion and Order Sustaining in Part the Objection
        of First Commerce Bank to Debtors’ Exemptions

      Debtors Walter and Pansy Rudolph both claimed the full Kansas

exemption for tools of the trade, even though during the year before they filed

for protection under Chapter 12 they significantly reduced their farming

operations. First Commerce Bank, Debtors’ lender who claims a perfected

security interest in Debtors’ farm equipment, objects and contends that

Debtors have so reduced their operations that they are not entitled to claim

the tools of the trade exemption, or, if they are still engaged in farming as


             Case 18-40423    Doc# 63    Filed 10/30/18   Page 1 of 18
their primary occupation, a portion of the property claimed as exempt is not

regularly and reasonably used to carry out the remaining farming

operations.1

      Trial was held on September 20, 2018.2 The Court finds that although

Debtors have ceased row crop farming, they are continuing to actively engage

in ranching and farming activities such that they are entitled to claim the

tools of the trade exemption for farm tools and machinery, and most of the

items they claim as exempt tools of the trade are regularly and reasonably

necessary to carry out their ranching and farming operations.

I.    Findings of Fact




1
  Doc. 33. First Commerce Bank also claimed that the actual value of the property
claimed as exempt exceeds the limitation imposed by Kansas law, but trial on that
issue was deferred.
2
  Debtors appear in person and by their attorney, Tom R. Barnes II, of Stumbo
Hanson, LLP. First Commerce Bank appears by Kenneth Steinfort and by its
attorney, Kevin J. Grauberger of Riordan, Fincher & Beckerman, P.A. The Chapter
12 Trustee, Carl B. Davis, appears by telephone.
       This Court has jurisdiction pursuant to 28 U.S.C. § 157(a) and §§ 1334(a) and
(b) and the Amended Standing Order of the United States District Court for the
District of Kansas that exercised authority conferred by § 157(a) to refer to the
District’s Bankruptcy judges all matters under the Bankruptcy Code and all
proceedings arising under the Code or arising in or related to a case under the Code,
effective June 24, 2013. D. Kan. Standing Order 13-1, printed in D. Kan. Rules of
Practice and Procedure (March 2018). A motion objecting to exemptions is a core
proceeding which this Court may hear and determine as provided in 28 U.S.C.§
157(b)(B). There is no objection to venue or jurisdiction over the parties.

                                         


               Case 18-40423   Doc# 63    Filed 10/30/18   Page 2 of 18
      Debtor Walter Rudolph started farming in 1948, when he was very

young, and continued farming throughout his adult life. He and Pansy have

been married for 32 years. Pansy was employed by Marshall County from

1986 through 2007. Since December 31, 2007, she has worked exclusively at

the farm. Debtors receive income from Social Security and KPERS.

      Pansy testified of the many farm functions that she performs. First

Commerce Bank (the Bank) has not challenged that, if Walter is engaged in

ranching and farming and eligible to exempt farm implements as tools of the

trade, Pansy is also entitled to claim the exemption.

      Debtors’ homestead contains 17 acres. A portion is used to raise a

forage crop for livestock, and a portion is a hay meadow that is harvested for

livestock or grazed. Debtor Walter Rudolph also has possession of three tracts

of farm land owned by two trusts established by his parents, comprised of

approximately 200 acres, 80 acres, and 186 acres. As to the 200 acre farm,

referred to as the Blue Rapids Farm, 140 acres are crop land, 10 acres are a

hay meadow, and approximately 60 acres are pasture. Approximately 35

acres of the 80 acre farm (the Riley Kansas Farm) are cultivated, hay is

harvested from 40 acres, and 3 to 5 acres are subject to a Conservation

Reserve Program (CRP) contract. As to the 186 acre tract, hay is harvested




                                       


             Case 18-40423   Doc# 63   Filed 10/30/18   Page 3 of 18
from the portion not rented for pasture. Debtor is obligated by the trusts to

maintain the trust land.

      As of 2014, Debtor farmed and ranched on the trust land and also

rented additional land. He raised wheat, oats, corn, soybeans, and alfalfa on

300 to 400 acres. He also raised his own cattle on 300 to 400 acres. In 2017

he started to farm fewer acres. In 2017, on the 200 acre farm Debtor planted

grain, corn, and forage wheat. He ran his own cattle on the grazing land. On

the 80 acre farm, he harvested hay and took care of the CRP land, but rented

out the crop land. The cattle on the 186 tract were owned one half by the

Debtors.

      The Bank financed Debtor’s farming operation and was granted a

security interest in Debtors’ farm equipment.3 The loans matured in about

November 2017, and the Bank wanted to be paid. In July 2017 Debtor Walter

Rudolph submitted to the loan officer a sale schedule, showing liquidation of

livestock and equipment from September 1, 2017 through March, 2018.

Kenneth Steinfort, the loan officer who took over the account after the

retirement of the officer formerly in charge, met with Walter Rudolph in late



3
  At trial, Debtors’ counsel questioned whether the Bank’s security interest in
equipment was properly perfected when the Chapter 12 case was filed, or had
perhaps been preferentially perfected. That perfection issue is not before the Court
for decision.

                                         


              Case 18-40423    Doc# 63    Filed 10/30/18   Page 4 of 18
2017 and early 2018. Walter Rudolph presented a 2018 budget. It shows

farming expenses of approximately $1000 and no farm income other than

annual land rent. In late 2017 or early 2018 Walter Rudolph provided the

Bank with a list of farm equipment to be retained and a list of items to be

sold by the summer. The property to be retained includes some but not all of

the property claimed as exempt. Only one item in the list of equipment to be

sold, a Case 870 tractor, is being claimed as exempt. Kenneth Steinfort

understood that Debtors were retiring from farming and were going to rent

the land owned by the trusts to third parties.

        Walter Rudolph testified at his 341 hearing that he had “quit farming.”4

The trial testimony clarified his statement. Both Pansy and Walter Rudolph

testified that as of 2018, Debtors are no longer growing row crops, but they are

caring for cattle on the pastures described above, are harvesting hay and

planting forage crops to feed cattle and horses, are maintaining the farm land

owned by the trusts, and are performing the functions required for the 3 to 5

acres in the CRP program. Debtors stopped growing row crops because the

profit margin was too thin, but Debtors have not ruled out the possibility of

again growing row crops for harvest and sale.




4
    Exh. G (Transcript of § 341 meeting) at 13, ll.18-19 and 24, ll.20-22.

                                            


                 Case 18-40423    Doc# 63    Filed 10/30/18   Page 5 of 18
        In 2018, the crop land portions of the 200 acre and 80 acre farms are

rented to third parties who plant and harvest crops. At the Blue Rapids Farm,

in some years, Debtors plant a wheat or barley crop after the tenant harvests

the fall crop, but Debtors would use these crops to feed cattle and horses. At

other farms as well, Debtors use the harvested hay for cattle and horses. The

grazing land is rented to third parties who place their own cattle on the

properties, but Debtors maintain the fences and provide minerals, salt, and

care for the cattle. Debtors vaccinate the cattle and provide ear tags and

castration for the calves, as warranted. Debtors inspect the grazing land and

cattle about twice a week, and any lame or sick cattle are doctored in place,

herded to a coral, or taken to a veterinarian for treatment. Debtors maintain

the ground subject to the CRP contracts and generally spray for noxious weeds

and perform brush and tree control. On Schedule I Debtors estimated $976.98

as their net monthly farm income. Debtors’ Chapter 12 Plan projects annual

gross farm income of $21,364, $20,800 of which is rental income.5

        Debtor Walter Rudolph testified as to the use of each of the items of

personal property claimed as exempt tools of the trade. The values stated are




5
    Doc. 2 at 13.

                                              


                    Case 18-40423   Doc# 63   Filed 10/30/18   Page 6 of 18
Debtors’ estimates from their Schedule C.66 The total claimed value does not

exceed that allowed by Kansas law. The exemption items and their claimed

value are:

 Item                 Claimed            Location          Use                                Last Used
                      Value

 Donahue              $500               Blue Rapids       Haul supplies, including hay       August 2018
 combine trailer                         Farm

 5x14 stock           $50                Blue Rapids       Trash placed in trailer and        Continuous
 trailer                                 Farm              then hauled to the dump

 Tripp two-horse      $800                                 Used to haul horses and calves     Two weeks
 trailer                                                                                      before trial

 Titan 18 foot        $1000              Blue Rapids       Used to haul cattle owned by       July 2018
 stock trailer                           Farm              lessees to pasture that Debtors
                                                           lease to cattle owner

 Seven mares          $1000; horse       Horses are        Debtors regularly use the          Continuous
 and geldings         saddles,           kept at the       horses to work the cattle on the
 aged 20 to 30        bridles,           Blue Rapids       rented pasture land. The
 years; saddles,      halters and        Farm or the       horses are the eighth
 bridles, halters,    miscellaneous      17 acre           generation of horses raised by
 and                  tack ($800);       homestead         Debtors. Different family
 miscellaneous        bales of prairie                     members claim certain of the
 tack; horse feed     and wheat hay                        horses, but Walter Rudolph
                      used to feed                         claimed all of them as exempt
                      horses ($330)                        because they are in his
                                                           possession.

 MM 670 farm          $3000              Blue Rapids       Has loader; used to move dirt      2018
 tractor                                 Farm              and clean corrals

 Case 870             $3000              Riley Farm        Used to move hay and work on       July 2018
 tractor                                                   farm, such as spraying

 Rino rotary          $1000              Blue Rapids       Used to mow weeds                  Few days
 mower                                   Farm                                                 before trial




6
  The Bank’s challenge to Debtors’ valuation was reserved pending resolution of
whether Debtors are engaged in farming as their primary occupation and, if so,
whether the property claimed as exempt is regularly and reasonably used to carry
out the Debtors’ farming operations.

                                                       


                     Case 18-40423        Doc# 63      Filed 10/30/18       Page 7 of 18
100 and 200         $50 and $100    Blue Rapids       The 100 gallon tank is used to   Continuous
gallon tanks                        Farm              heat water and the 200 gallon
                                                      tank is used to store propane
                                                      fuel for the MM 670 tractor

Miller offset       $500            Blue Rapids       Used to till before planting     July 2018
disc                                Farm

Oliver 4x6 plow     $200            Riley Farm        Used to rebuild terraces

Home made           $300 and $500   Blue Rapids
bale forks and                      Farm
miscellaneous                       (majority)
hand and
mechanics tools

Miscellaneous       $300            Any of four
salvage farm                        farms
equipment

Farmhand            $500            Blue Rapids       Attached to the MM670 tractor
model 228                           Farm
loader

DC Case farm        $500            Blue Rapids       Small tractor used to bring in   Summer 2018
tractor                             Farm              hay and spraying in the early
                                                      summer

Miscellaneous       $300            Blue Rapids       Located in pastures and used     Continuous
feed bunks and                      Farm              to feed horses and cattle
hay feeders

25 gallon           $50             Blue Rapids
chemical tank                       Farm (may
with pump and                       have been
spray wand                          stolen)

Portable loafing    $100                              Used for cattle
shed

Grain for           $60                               Already consumed
horses and
calves



      Each tractor has a specific function. Debtors’ farms are about 30 miles

apart and it would take about two or three hours to move tractors from one

field to another. Generally, when selecting which equipment to retain and


                                                  


                   Case 18-40423     Doc# 63      Filed 10/30/18        Page 8 of 18
which to turn over to the Bank, Debtors elected to retain equipment of lesser

value that will function to the extent needed. For example, Debtors turned

over to the bank a larger, more modern New Holland tractor, while claiming

some smaller tractors as exempt. In addition, Debtors’ proposed Chapter 12

plan provides that they will retain four nonexempt tractors, valued at $4,300

by paying First Commerce their value in ten semi-annual payments, with

interest.

      Debtors’ schedules of Business Income and Expenses reports that

estimated average future gross monthly income is $1,780.33, down from

$43,030 annually or $3,586 per month for the previous 12 months. Debtors’

Chapter 12 plan details their projected income from farming as $21,364

annually, comprised of $420.00 from CRP grass, $144 from the Kansas Water

Commission, and $20,800 farm rent. Debtors’ Schedule of Business Income

and Expenses lists monthly expenses of $810.02, comprised of $333.33 for

taxes, $183.33 for purchase of feed/fertilizer/seed/spray, $50 for utilities, $50

for repairs and maintenance, and $163.36 for insurance. Net projected

monthly income is therefore $970.31.

II.   Analysis

      A.    The applicable law.




                                         


              Case 18-40423    Doc# 63   Filed 10/30/18   Page 9 of 18
      Section 522(b)7 provides that a debtor may take the exemptions

enumerated in § 522(d), unless applicable state law specifically provides

otherwise. Kansas has opted out of the federal exemptions8 and has enacted

its own set of exemptions. Debtors claim the foregoing farm equipment

exempt under K.S.A. § 60-2034(e), the Kansas tools of the trade exemption. It

provides:

            Every person residing in this state shall have exempt
            from seizure and sale upon any attachment, execution or
            other process issued from any court in this state, the
            following articles of personal property:
                  ***
            (e) The books, documents, furniture, instruments, tools,
            implements and equipment, the breeding stock, seed
            grain or growing plants stock, or the other tangible
            means of production regularly and reasonably necessary
            in carrying on the person's profession, trade, business or
            occupation in an aggregate value not to exceed $7,500.

The Bank objects to the exemptions asserting that: (1) Debtors are no longer

actively engaged in farming or ranching as their primary trade or occupation

and are therefore not eligible to claim the exemption; (2) to the extent Debtors

continue some amount of farming operations, at least some of the equipment

claimed as exempt is not regularly and reasonably necessary to carry out the


7
 11 U.S.C. § 522(b). References to Title 11 in the text shall be to the section number
only.
8
  Kan. Stat. Ann. § 60–2312. In the text, K.S.A. shall be used to refer to the Kansas
Statutes.

                                         


             Case 18-40423     Doc# 63    Filed 10/30/18   Page 10 of 18
remaining operations; and (3) if Debtors are allowed some property as exempt

tools of the trade, the actual value of the property claimed as exempt exceeds

the limit of Kansas law. The third issue is reserved for future decision after a

ruling on the first two issues.

        The fact that Debtors are eligible for Chapter 12 does not mean they are

entitled to exempt farm equipment as tools of the trade. The definition of

family farmer, which determines eligibility for Chapter 12, concerns debt and

income for the year preceding the year of filing.9 Entitlement to exemptions is

determined as of the date of filing.10 Kansas “exemption laws are to be

construed liberally in favor of exemption.”11 Once an exemption is claimed, the

burden of proof is on the objecting party to prove that it is not properly

claimed.12

        The statutory language of the tools of trade exemption has been

construed to require four elements: “(1) the person claiming the exemption

must reside in Kansas; (2) the person must have a business or occupation; (3)



9
    11 U.S.C. § 101(18)(A).
10
  Lampe v. Iola Bank and Trust (In re Lampe), 278 B.R. 205, 210 (10th Cir. BAP
2002).
11
  Lampe v. Williamson (In re Lampe), 331 F.3d 750, 754 (10th Cir. 2003) (quoting
In re Ginther, 282 B.R. 16, 19 (Bankr. D. Kan. 2002)).
12
     In re Kieffer, 279 B.R. 290, 294 (Bankr. D. Kan. 2002).

                                           


                Case 18-40423    Doc# 63    Filed 10/30/18     Page 11 of 18
the items claimed exempt must be tools, implements and equipment, or other

property that are tangible means of production; and (4) the items claimed

exempt must be regularly and reasonably necessary in carrying on the

person’s business or occupation.”13 In this case, there is no dispute that

elements one and three are present. The controversy is over elements two and

four.

        B.     Debtors were engaged in farming and ranching on the date
               they filed for Chapter 12 protection and are eligible for the
               Kansas tools of the trade exemption.

        Although Debtors no longer plant and harvest row crops, they are

engaged in ranching and other farming activities. They perform all functions

necessary to care for the cattle grazed on the rented pasture land, they

harvest hay, and they plant forage crops to feed cattle and horses. In addition,

they maintain the farm land owned by the trusts, and perform the functions

required for the 3 to 5 acres in the CRP program.

        Debtors’ social security and KPERS benefits comprise the majority of

their income. But this does not disqualify them from claiming exemptions for

their farming business occupation, since entitlement to the exemption does not

require that farming be their exclusive and sole means of making a living.14


13
     In re Kobs, 163 B.R. 368, 372 (Bankr. D. Kan. 1994).
14
     Id. at 373.

                                             


                   Case 18-40423   Doc# 63   Filed 10/30/18   Page 12 of 18
           Debtors do not produce crops for sale or own and raise cattle for sale, but

the Kansas tools of the trade exemption does not require that the exempt tools

be used to produce something for sale.15 In addition, there is nothing in the

Kansas exemptions which requires a farmer to “farm his own property for

himself;”16 rather a debtor who actually engages in farming activities for a

landlord’s share of crops is entitled to the exemption.17 Here Debtors are

entitled to the tools of trade exemption because they are actually engaged in

caring for cattle owned by others being grazed on land rented to them by

Walter Rudolph, as beneficiary of two trusts. Debtors also perform other

farming operations, including complying with CRP requirements for the land

in the program, maintaining the crop land, raising forage crops, and

harvesting hay for feed.

           C.    The Court rejects the Bank’s argument that Debtors are
                 not eligible for the exemption because evidence that they
                 have “quit farming” outweighs their trial testimony.

           The Bank argues in its post trial brief18 that Debtors are not entitled to

the tools of trade exemption because they were not actively engaged in



15
     Hamilton v. MacMillan (In re MacMillan), 546 B.R. 213, 216 n.1 (D. Kan. 2015).
16
     In re Massoni, 67 B.R. 195, 197 (Bankr. D. Kan. 1986).
17
     Id.
18
     Doc. 56.

                                            


                  Case 18-40423   Doc# 63   Filed 10/30/18    Page 13 of 18
farming as their primary trade or profession as of the petition date. It submits

that the Debtors’ trial testimony that they are engaging in farming activities

is inconsistent with and insufficient to overcome Debtors’ contrary

representations. As shown by the following analysis, the Court rejects the

Bank’s arguments and finding no inconsistency—Debtors have, at least

temporarily, retired from crop farming, but not from ranching and caring for

agricultural land.

      When Walter Rudolph met with Kenneth Steinfort, the Bank’s loan

officer in 2017 and early 2018 to discuss a plan to repay his debt, the officer

understood that Debtors were retiring from all farming activities. In support,

he testified about schedules prepared by Walter Rudolph of livestock and farm

equipment to be sold and estimated income and expenses for 2018. It is true

that these documents are consistent with Debtors’ full retirement. Only a few

items of equipment are on the list of items to be retained, and the budget

shows no income from sale of farm products. But the documents are also

consistent with Debtors’ trial testimony. There would be no reason for

Debtors to retain the tools on list of items not to be sold, such as a tractor, a

drill, and a plow, if Debtors were going to totally withdraw from farming.

Only one of the many items identified for sale, the 870 Case tractor, is being

claimed as exempt. Likewise, a budget showing only two sources of income,


                                         


              Case 18-40423    Doc# 63   Filed 10/30/18   Page 14 of 18
benefits (social security and KPERS) and annual land rent, is consistent with

the reduced farming activities in which Debtors testified that they are

engaged.

        The Bank argues that Debtors’ bankruptcy schedules and their Chapter

12 Plan show that they were not actively engaged in farming on the petition

date, but again the Bank points to nothing contradicting the Debtors’

testimony and the Court’s conclusion that Debtors’ were engaged in farming

on the date they filed for bankruptcy relief. Debtor’s Statement of Business

Income and Expenses,19 reports 2017 annual gross income of $43,030 and

estimated 2018 gross income of $21,364. Debtors’ Chapter 12 Plan projects

$21,364 in annual farm income, $20,800 of which is for rent.20 The Bank

argues that these financial projections show Debtors have no “plans or

intentions of generating any substantial amount of income from actively

farming.”21 But these projections are consistent with Debtors’ testimony that

they plan to engage in farming and ranching, comprised of caring for the trust

property and providing care of the cattle on the rented grazing land.




19
     Doc. 1 at 59.
20
     Doc. 2 at 13.
21
     Doc. 56 at 8.

                                           


                 Case 18-40423   Doc# 63   Filed 10/30/18   Page 15 of 18
      Likewise, Walter Rudolph’s testimony at the § 341 meeting that he had

retired from farming is not inconsistent with his trial testimony. At that

meeting the term farming was not explained. At trial it became apparent that

Debtors are retiring from row crop farming and raising their own livestock,

but they are not totally withdrawing from caring for the land entrusted to

them and care for cattle grazed on the rented trust owned property. As

examined above, the Court finds these reduced farming and ranching

activities constitute a trade or business for purposes of the Kansas tools of the

trade exemptions.

      D.     A few items of property Debtors claim as exempt are not
             regularly and reasonably necessary for the farming
             operations they intend to perform.

      In the alternative, the Bank contends that if Debtors are eligible for

the tools of the trade exemption, not all of the items claimed are regularly

and reasonably necessary for their farming activities. They specifically focus

on the exemption of three tractors and seven horses, together with related

equipment.

      The Court finds that Debtors may exempt the three tractors. “To fall

within the exemption, the property need not be indispensable. It is enough

that the property is reasonably necessary, convenient or suitable for the




                                        


              Case 18-40423   Doc# 63    Filed 10/30/18   Page 16 of 18
production of work.”22 Walter Rudolph testified that multiple tractors were

claimed as exempt because they serve different functions and because of the

distance between the farms. Moving a tractor from one farm to another

would take two to three hours, so he finds it convenient to have a tractor at

each location.23

      The Court however agrees with the Bank that not all seven horses are

within the definition of tools of the trade. Walter Rudolph testified that both

he and Pansy ride a horse when inspecting pasture land and cattle.

However, this means that only two horses are actually used by Debtors. The

horse trailer used to move the horses to the pasture being inspected, the two

horses, and the horse saddles, bridles, halters, and miscellaneous tack used

for these two horses are tools of the trade. The exemption is not properly

claimed for the other five horses, which Debtor indicated were claimed by




22
 In re Frierson, 15 B.R 157, 159 (Bankr. D. Kan. 1981) (citing Reeves v. Bascue, 76
Kan. 333, 91 P. 77 (1907)).
23
   The Bank’s argument that fewer than three tractors are entitled to the exemption
is based in part upon the fact that Debtors propose in their Chapter 12 plan to pay
the Bank the amount of its lien on three additional tractors. How Debtors propose
to deal with nonexempt assets is not relevant. There is nothing in the tools of the
trade exemption comparing the tools claimed as exempt with tools available from
another source. The exemption requires that the exempt tools be regularly and
reasonably used in the debtors’ trade or business. Debtors have satisfied that
requirement.

                                        


              Case 18-40423   Doc# 63    Filed 10/30/18   Page 17 of 18
other family members, and the saddles, bridles, halters, and miscellaneous

tack associated with them.

III.   Conclusion

       The Court rejects First Commerce Bank’s objection to the Debtors’

claim of exemption of farm equipment as tools of the trade under Kansas

law. Although Debtors have retired from growing and harvesting row crops

for sale and raising their own livestock, they have not totally retired from

farming and ranching. They perform all functions necessary to care for the

cattle owned by others grazed on the rented pasture land, they harvest hay,

and they plant forage crops to feed cattle and horses. In addition, they

maintain the farm land owned by the trusts, and perform the functions

required for the 3 to 5 acres in the CRP program. With the exception of five

horses and related tack, all of the equipment claimed as exempt comes

within the Kansas definition of tools of the trade. The Bank’s objection to the

valuation of the exempt property will be determined in a separate

proceeding, unless the parties reach agreement on this issue.

       It is so Ordered

                                ###




                                        


              Case 18-40423   Doc# 63    Filed 10/30/18   Page 18 of 18
